                     Case 1:18-cv-06681-NRB Document 29 Filed 05/30/19 Page 1 of 1




    299 Park Avenue                                                                                    Telephone (212) 888-3033
New York, New York 10171                                                                               Facsimile (212) 888-0255
                                                                                                        www.beckerglynn.com
                                               ATTORNEYS AND COUNSELORS AT LAW




                                                                                    May 30, 2019

         By ECF
         Honorable Naomi Reice Buchwald
         United States District Judge
         United States Courthouse
         Southern District of New York
         500 Pearl Street
         New York, New York 10007

                   Re:     Chasman, et al. v. JPMorgan Chase Bank, N.A., 18-cv-6681 (NRB)

         Dear Judge Buchwald:

                 This firm represents defendant JPMorgan Chase Bank, N.A. (“JPMCB”) in the above-
         referenced action. On behalf of JPMCB and plaintiffs David Chasman and Haim Seth Chasman
         (together, “Plaintiffs”), we write to inform the Court that the parties have conferred and agreed
         upon the following briefing schedule for the two motions that Your Honor directed the parties to
         proceed to file: (i) Plaintiffs’ moving papers on their motion to amend the complaint shall be
         filed on or before July 5, 2019; (ii) JPMCB’s opposition to the motion to amend and its moving
         papers on its motion for judgment on the original pleadings shall be filed on or before August 2,
         2019; (iii) Plaintiffs’ opposition to JPMCB’s motion for judgment on the pleadings and their
         reply on the motion to amend shall be filed on or before August 28, 2019; and (iv) JPMCB’s
         reply on the motion for judgment on the pleadings shall be filed on or before September 13,
         2019.

                                                                             Respectfully submitted,
                                                                             /s/ Gregory P. Feit
                                                                             Gregory P. Feit and
                                                                             Andrea Likwornik Weiss

         cc: Counsel of Record (via ECF)
